Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments to the claims dated 5/6/2021 are acknowledged.  Claims 10-25 are pending.  Claims 11-13 and 21 are amended.  Claims 26-27 are cancelled with the amendment of 5/6/2021.  Claims 12-17 are withdrawn.

Election/Restrictions
Claims 24 and 25 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/14/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In light of Applicant’s amendments to the claims dated 5/6/2021, all objections and rejections of record are WITHDRAWN.  Claims 24 and 25 are drawn to plasmids comprising or consisting SEQ ID NO:28.  SEQ ID NO:28 encodes a multi-cistronic polynucleotide encoding at least, human CD74 targeting protein, pre-proinsulin, GSG-FMDV2A peptide, TGF-beta, human IL-10 and IL-2, and IF1/initiation Factor 1.  The art does not teach or suggest a polynucleotide comprising or consisting of SEQ ID NO:28.
With regard to rejoined claims 12-17, wherein the vaccine of claims 10 and 11 are administered “to delay the onset of type I diabetes,” the specification teaches the claimed DNA vaccines are tolerogenic, in that pre-proinsulin is an administered antigen, and the other encoded immunomodulators, such as TGF-beta and IL10 act as immune suppressants, in order to aid in treating the autoimmune aspects of type I diabetes in vivo (see paragraphs [0019]-[0029], [0032], [0081]-[0082], Example 3 of the published Specification).  Thus, rejoined claims 12-17 are fully supported by the instant specification.
Claims 10-25 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




KAA
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633